DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 - 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the battery operated device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 14, applicant claimed a method for remote battery management comprising determining a degree of similarity…; identifying a user recommendation corresponding to an historical EIS test result determined to have a degree of similarity...  However, the series of steps for determining a degree of similarity…; identifying a user recommendation corresponding to an historical EIS test result determined to have a degree of similarity...  are not defined.
Claims 15 - 20 are rejected by virtue of the dependency on claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BALLANTINE et al. (9,461,320).
As to claim 1, BALLANTINE et al. (hereinafter BALLANTINE)  discloses a structure and method for fuel cell system comprising receiving, by a battery powered device (610, 612, 614, 616), (Fig. 6), a test waveform (902, 906, 910, 914), (Fig. 9) used in performing an electrochemical impedance spectroscopy (EIS) test on a battery of the battery powered device and a response waveform (904, 908, 912, 916), (Fig. 9) resulting 

    PNG
    media_image1.png
    502
    651
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    754
    531
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    494
    664
    media_image3.png
    Greyscale

As to claim 7, BALLANTINE discloses a structure and method for fuel cell system comprising a display (Col. 9, lines 37 - 62); and a control device (638) communicatively connectable to an electrochemical impedance spectroscopy (EIS) system (610, 612, 614, 616), (Fig. 6), communicatively connectable to an electrochemical impedance spectroscopy analyzer (EISA) network, and configured with executable instructions to: receive a test waveform used in performing an EIS test on the battery (Col. 12, line 41 – Col. 13, line 26) and a response waveform resulting from the EIS test from the EIS system (Col. 9, lines 13 - 36); determine whether there is a 

As to claims 2 and 8, BALLANTINE discloses receiving, by the battery powered device (610), a waveform result based on an analysis of the test waveform and the response waveform from the EIS system (638); an sending, by the battery powered device, the test waveform, the waveform result, and the battery event to the EISA network in response to determining that a battery event is occurring or has occurred (Col. 9, lines 37 - 63).

As to claims 3 and 9, BALLANTINE discloses storing the test waveform (1102, 1104, 1106, 1108), the response waveform, the waveform result, and the battery event in an associated manner in the battery powered device (Col. 11, lines 17 – 27, Fig. 11).

As to claims 4 and 10, BALLANTINE discloses determining whether a battery event is occurring or has occurred comprises monitoring the battery for a change in a battery state (Col. 16, lines 25 - 28).

As to claims 5 and 11, BALLANTINE discloses determining whether a battery event is occurring or has occurred comprises monitoring the battery powered user device for a user interaction that causes a change in a battery state (Col. 12, line 41 – Col. 13, line 26).

As to claims 6 and 12 - 13, BALLANTINE discloses instructing the EIS system to perform the EIS test by the battery operated device (For the purpose of examination, examiner is treating the limitation “the battery operated device” as “battery powered device”) (Col. 12, lines 41 - 45).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Christensen et al. (10,386,422) is cited for its disclosure of an electrochemical impedance spectroscopy in a battery management 
Pisu et al. (9,267,997) is cited for its disclosure of a systems and methods to determine the condition of a battery such as damage level of a battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REENA AURORA/Primary Examiner, Art Unit 2858